                                                                                                                            Case 4:18-cv-05999-JSW Document 83-17 Filed 08/12/20 Page 1 of 1


Anwar Burton

From:                                                                                                                          Kopp, Michael W <MKopp@seyfarth.com>
Sent:                                                                                                                          Friday, July 24, 2020 6:43 PM
To:                                                                                                                            Anwar Burton; Joseph Lavi
Cc:                                                                                                                            Rusche, Tim; Ninelist, Linda
Subject:                                                                                                                       McGhee v. Tesoro - Supplemental Production



Counsel ‐

Below is the link to payroll records showing total hours worked by pay period and corresponding rates of pay ‐
which replaces the earlier archived data set (the HRP data ‐ 2014‐2018) which had not included the hours
worked data. Time is pulled on a pay period basis for payroll, and we have yet not been able to pull an
alternative confirmed/reliable daily paid time report. This supplementation provides the information needed
to run the time/pay comparison, and addresses the issue that initiated our more recent discussions (e.g. your
concern that the HRP data did not have hours worked).

Let us know if you have questions or want to discuss.

Below you will find a link to Marathon’s confidential production of certain payroll records (Bates Range TESORO‐
005332). Please note that these files contain sensitive employee records and should be treated accordingly. The
password for the zip folder will be sent under separate cover.

Link: https://seyfarth.sharefile.com/d‐s6107c69c6c342ab9

The production files were compressed using 7‐zip (freeware available at www.7‐zip.org) and AES‐256 encryption, one of
the most secure encryption methods available. If you have any trouble accessing them using your default zipping
program, we recommend opening them using 7‐zip.

If you have any trouble accessing the documents, please let us know.


Mike W Kopp | Senior Counsel | Seyfarth Shaw LLP
400 Capitol Mall | Suite 2350 | Sacramento, California 95814-4428
Direct: +1-916-498-7039
mkopp@seyfarth.com | www.seyfarth.com
      To help protect y ou r priv acy , Microsoft Office prev ented automatic download of this picture from the Internet.




The information contained in this transmission is attorney privileged and/or confidential information intended for the use of the individual or entity named above. If
the reader of this message is not the intended recipient, you are hereby notified that any use, dissemination, distribution or copying of this communication is strictly
prohibited.




                                                                                                                                                                   1
